Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims  1-15, 18-21 are   pending in this application. New claim 21  belongs to examination subject matter and will be examined. Claims 1-15 and 18-21 are allowed finding applicants arguments of  5/09/22 reasonable.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a new  method of producing aminobenzoic acid or an aminobenzoic acid conversion product, comprising: (I) fermenting a raw material comprising: a fermentable carbon-containing compound, and  a nitrogen-containing compound, in a fermentation reactor using a microorganisms and a calcium salt, wherein the microorganism contains a genetic modification to accumulate aminobenzoic acid in the fermentation reactor, so as to obtain a mixture suspended in an aqueous fermentation solution, the mixture comprising undissolved microorganisms and  precipitated calcium aminobenzoate; (II) (1) isolating the (1)(i) precipitated calcium aminobenzoate or (1)(ii) mixture comprising undissolved microorganisms and precipitated calcium aminobenzoate obtained in step (1) from the aqueous fermentation solution, (2) converting the aminobenzoate bound in the calcium aminobenzoate to a water-soluble form to form a water-insoluble calcium salt other than calcium aminobenzoate by adding an aqueous phase containing cations that form water-soluble aminobenzoate salts and anions that form water-insoluble calcium salts to the isolated calcium aminobenzoate from (1)(i) or to the mixture comprising undissolved microorganisms and precipitated calcium aminobenzoate from (1)(ii), so as to obtain a suspension comprising (2)(i) the precipitated water-insoluble calcium salt or (2)(ii) a mixture comprising undissolved microorganisms and the water-insoluble calcium salt in an aqueous solution of aminobenzoate, and (3) separating the aqueous solution of aminobenzoate obtained in step (2) from the precipitated water-insoluble calcium salt from (2)(i) or from the mixture comprising undissolved microorganisms and the water-insoluble calcium salt from (2)(ii);
(Ill) introducing carbon dioxide at a pressure of greater than or equal to 1.50 bar(abs.) into the aqueous solution of aminobenzoate separated off in step (Il)(3) to separate aminobenzoic acid out, so as to form a suspension containing aminobenzoic acid in an aqueous solution;
(IV) isolating the aminobenzoic acid separated out in step (Ill) by lowering the pressure with release of carbon dioxide to give a carbon dioxide-depleted aqueous solution that has been freed of aminobenzoic acid separated out;
(V) using the aqueous solution obtained in step (IV) that has been depleted of carbon dioxide and freed of aminobenzoic acid separated out as a constituent of the aqueous phase added in step (Il)(2) ; and  optionally converting  the aminobenzoic acid to various conversion products.
Prior arts neither teach nor suggest method of producing aminobenzoic acid or an aminobenzoic acid conversion product, comprising: (I) fermenting a raw material comprising: a fermentable carbon-containing compound, and  a nitrogen-containing compound, in a fermentation reactor using a microorganisms and a calcium salt, wherein the microorganism contains a genetic modification to accumulate aminobenzoic acid in the fermentation reactor, so as to obtain a mixture suspended in an aqueous fermentation solution, the mixture comprising undissolved microorganisms and  precipitated calcium aminobenzoate; (II) (1) isolating the (1)(i) precipitated calcium aminobenzoate or (1)(ii) mixture comprising undissolved microorganisms and precipitated calcium aminobenzoate obtained in step (1) from the aqueous fermentation solution, (2) converting the aminobenzoate bound in the calcium aminobenzoate to a water-soluble form to form a water-insoluble calcium salt other than calcium aminobenzoate by adding an aqueous phase containing cations that form water-soluble aminobenzoate salts and anions that form water-insoluble calcium salts to the isolated calcium aminobenzoate from (1)(i) or to the mixture comprising undissolved microorganisms and precipitated calcium aminobenzoate from (1)(ii), so as to obtain a suspension comprising (2)(i) the precipitated water-insoluble calcium salt or (2)(ii) a mixture comprising undissolved microorganisms and the water-insoluble calcium salt in an aqueous solution of aminobenzoate, and (3) separating the aqueous solution of aminobenzoate obtained in step (2) from the precipitated water-insoluble calcium salt from (2)(i) or from the mixture comprising undissolved microorganisms and the water-insoluble calcium salt from (2)(ii);
(Ill) introducing carbon dioxide at a pressure of greater than or equal to 1.50 bar(abs.) into the aqueous solution of aminobenzoate separated off in step (Il)(3) to separate aminobenzoic acid out, so as to form a suspension containing aminobenzoic acid in an aqueous solution;
(IV) isolating the aminobenzoic acid separated out in step (Ill) by lowering the pressure with release of carbon dioxide to give a carbon dioxide-depleted aqueous solution that has been freed of aminobenzoic acid separated out;
(V) using the aqueous solution obtained in step (IV) that has been depleted of carbon dioxide and freed of aminobenzoic acid separated out as a constituent of the aqueous phase added in step (Il)(2) ; and  optionally converting  the aminobenzoic acid to various conversion products

  As such a  method of producing aminobenzoic acid or an aminobenzoic acid conversion product, comprising: (I) fermenting a raw material comprising: a fermentable carbon-containing compound, and  a nitrogen-containing compound, in a fermentation reactor using a microorganisms and a calcium salt, wherein the microorganism contains a genetic modification to accumulate aminobenzoic acid in the fermentation reactor, so as to obtain a mixture suspended in an aqueous fermentation solution, the mixture comprising undissolved microorganisms and  precipitated calcium aminobenzoate; (II) (1) isolating the (1)(i) precipitated calcium aminobenzoate or (1)(ii) mixture comprising undissolved microorganisms and precipitated calcium aminobenzoate obtained in step (1) from the aqueous fermentation solution, (2) converting the aminobenzoate bound in the calcium aminobenzoate to a water-soluble form to form a water-insoluble calcium salt other than calcium aminobenzoate by adding an aqueous phase containing cations that form water-soluble aminobenzoate salts and anions that form water-insoluble calcium salts to the isolated calcium aminobenzoate from (1)(i) or to the mixture comprising undissolved microorganisms and precipitated calcium aminobenzoate from (1)(ii), so as to obtain a suspension comprising (2)(i) the precipitated water-insoluble calcium salt or (2)(ii) a mixture comprising undissolved microorganisms and the water-insoluble calcium salt in an aqueous solution of aminobenzoate, and (3) separating the aqueous solution of aminobenzoate obtained in step (2) from the precipitated water-insoluble calcium salt from (2)(i) or from the mixture comprising undissolved microorganisms and the water-insoluble calcium salt from (2)(ii);
(Ill) introducing carbon dioxide at a pressure of greater than or equal to 1.50 bar(abs.) into the aqueous solution of aminobenzoate separated off in step (Il)(3) to separate aminobenzoic acid out, so as to form a suspension containing aminobenzoic acid in an aqueous solution;
(IV) isolating the aminobenzoic acid separated out in step (Ill) by lowering the pressure with release of carbon dioxide to give a carbon dioxide-depleted aqueous solution that has been freed of aminobenzoic acid separated out;
(V) using the aqueous solution obtained in step (IV) that has been depleted of carbon dioxide and freed of aminobenzoic acid separated out as a constituent of the aqueous phase added in step (Il)(2) ; and  optionally converting  the aminobenzoic acid to various conversion products is novel and non-obvious. 

 Thus claims 1-15 and 18-21 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652